ORDER

PER CURIAM.
Thomas Bub, Jr. and Linda Lee Bub were married on October 10, 1995. They had no children. After separating in August of 1998, their divorce became final on December 29, 2000. At that time the court divided their property, approximately 60% to Thomas and 40% to Linda. Thomas appeals, maintaining that the court’s distribution of property was an abuse of discretion because it essentially adopted Linda’s proposed division of property.
We have reviewed the briefs of the parties and the record on appeal. There is substantial evidence in the record to support the court’s judgment and we find no error of law. An extended opinion reciting the facts and restating the principles of law applicable to this case would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).